ITEMID: 001-70162
LANGUAGEISOCODE: ENG
RESPONDENT: TUR
BRANCH: CHAMBER
DATE: 2005
DOCNAME: CASE OF DIZMAN v. TURKEY
IMPORTANCE: 3
CONCLUSION: No Violation of Art. 2;Violation of Art. 3;Not necessary to examine Art. 5;Violation of Art. 13;Not necessary to examine Art. 14;Pecuniary damage - financial award;Non-pecuniary damage - financial award;Costs and expenses partial award - Convention proceedings
TEXT: 9. The applicant was born in 1969 and lives in the town of Seyhan, within the administrative jurisdiction of the province of Adana.
10. The facts surrounding the events of 5 October 1994 are disputed by the parties.
11. The facts as presented by the applicant are set out in Part B below (see paragraphs 12-21). The Government’s submissions concerning the facts are summarised in Part C below (see paragraphs 22-23). Documentary evidence submitted by the applicant and the Government is summarised in Part D (see paragraphs 24-27 below) and Part E (see paragraphs 28-52 below) respectively.
12. On 3 October 1994 Rehib Çabuk and Sefer Cerf were killed in Adana. They were, respectively, district leader and administrative board member of HADEP (Halkın Demokrasi Partisi, People’s Democracy Party), a pro-Kurdish political party. The applicant witnessed the killing and attended the funeral on 4 October 1994.
13. On 5 October 1994, at about 11 a.m., while the applicant was sitting in the Erzurumlular Café in the Mutlu neighbourhood in Adana, two persons, who later identified themselves as policemen, entered the café. Both were from the anti-terrorism branch of the police and both were armed with pistols. They told the applicant to come out of the café. On leaving the café the applicant was put in a white Renault car, with the registration number 01 HC 644.
14. There were two other police officers inside the car, both armed with MP-5 automatic weapons. The applicant’s elder brother Suphi Dizman, who was also in the café, asked the police officers why they were taking his brother away. The police told him that they wanted to ask his brother a number of questions and they would then return him to the café.
15. The car drove in the direction of Kabaktepe and stopped in a deserted field. The applicant was taken out of the car. As soon as he got out, the police officers started to punch and kick him and to beat him with the butts of their guns. The police officers told the applicant that they had seen him at the funeral of Sefer Cerf and Rehib Çabuk the day before. They threatened him and told him that if he continued to be involved in such activities, his end would be like those of the dead HADEP members.
16. The police officers questioned the applicant about a number of local people. The applicant was also forced to report the activities of local shopkeepers, who were allegedly selling the newspaper Özgür Ülke, a pro-Kurdish newspaper, and who were collecting money, presumably for the Kurdistan Workers’ Party (hereinafter “the PKK”). The applicant was threatened that if he did not report the political activities of these shopkeepers regularly, he would be killed.
17. The applicant denied that he was involved in such activities and protested that they had no reason to treat him like a criminal. He was then put into the car and driven towards the town. Before releasing him, the officers gave the applicant an address and ordered him to be there on the following Friday evening.
18. When the applicant got home, his relatives took him to the hospital where it was established that his jaw bone had been broken and required surgery.
19. The applicant, with the assistance of a lawyer, submitted a petition to the Adana Prosecutor’s office on 7 October 1994 and requested the Prosecutor to initiate criminal proceedings against the police officers who had ill-treated him. He gave a detailed account of the incident and described the physical features of the police officers in question. The applicant asked the Prosecutor to send him to the Forensic Medicine Directorate to obtain a medical report which could be used as evidence in the criminal proceedings.
20. The report was obtained from the Adana Forensic Medicine Directorate on 7 October 1994 (for content see paragraph 27 below).
21. The applicant received no replies from the Prosecutor.
22. A medical report was issued by the Forensic Medicine Directorate on 7 October 1994 according to which the applicant was unable to work for a period of 25 days.
23. The applicant made an application to the Adana Public Prosecutor on 7 October 1994. On 10 October 1994 the Adana Public Prosecutor commenced an investigation into the applicant’s allegations of ill-treatment under file no. 1994/29324.
24. The following information appears from the documents submitted by the applicant.
25. On 6 October 1994 the applicant submitted a petition to the Prosecutor’s office in Adana. The contents of this petition formed the basis of his submissions under Part B above (see paragraphs 12-20). He also informed the Prosecutor that he had been taken to hospital after having been released by the police. It had been established at the hospital that his jaw had been broken and required surgery. The applicant submitted the x-rays to the Prosecutor and told him that he wanted to press charges against the police officers. He finally asked the Prosecutor to be sent to the Forensic Medicine Directorate.
26. On 7 October 1994 the applicant submitted another petition to the Prosecutor’s office in Adana and repeated the contents of his previous petition. He also described the physical features of the police officers in this petition.
27. According to a medical report prepared by the Forensic Medicine Directorate in Adana, the applicant’s left jawbone had been broken. The report was based on an examination of the applicant as well as of x-rays. The report concluded that the fracture did not constitute a danger to life but would prevent the applicant from working for 25 days.
28. The following information appears from the documents submitted by the Government.
29. It appears from this decision that the Adana Prosecutor, after having received the applicant’s petitions, had decided on an unspecified date that he lacked jurisdiction to prosecute the police officers and had forwarded the investigation file to the Adana Administrative Council in order to obtain an authorisation to prosecute the police officers.
30. On 24 November 1994 the Adana Administrative Council, which was presided over by the deputy Governor of Adana and consisted of six civil servants, found that there was insufficient evidence to open an investigation and decided to decline authorisation for the prosecution of Yaşar Soyyiğit, Hacı Kara, Mustafa Duman and Kadri Dursun, police officers who worked for the anti-terrorism branch of the Adana Police who had allegedly intimidated and ill-treated the applicant on 5 October 1994.
31. The Administrative Council based its decision on the fact that the applicant, who claimed to have been ill-treated on 5 October 1994, had not asked for his transfer to the Forensic Medicine Directorate until 7 October 1994. It appears from this decision that the investigation file had been forwarded to the Administrative Council by the Legal Affairs Department of the Adana Police Headquarters, together with a letter drawn up by that department on 18 November 1994.
32. On 7 December 1994 the Disciplinary Board of the Adana Police decided not to impose any disciplinary measures on the police officers due to a lack of evidence establishing that they had committed the acts complained of. In this decision the applicant was reported as having stated that he had been beaten up by the police officers and that he had been given a medical report showing that he was unable to work for 25 days. The applicant had no complaints against anyone. The applicant’s brother apparently told the Disciplinary Board that his brother had been taken away from the café by the four officers but that he also did not have any complaints against anyone.
33. In the decision of the disciplinary board, Yaşar Soyyiğit, one of the four police officers, was reported as having stated that he and his colleagues had carried out an identity check in the café during which they were suspicious about the applicant. They had asked him a number of questions in the café and left. They had not beaten him up. The remaining three police officers apparently confirmed the statement given by Yaşar Soyyiğit.
34. On 31 May 1996 the Council of State quashed the Adana Administrative Council’s decision declining authorisation for the prosecution of the four police officers in so far as it concerned the offence of ill-treatment and upheld the decision not to grant authorisation to prosecute them for the allegation of intimidation. The Council of State further held that the four police officers should be tried before the Adana Criminal Court of First Instance. According to the Council of State, the medical report proved that the applicant had been ill-treated by the four police officers as alleged.
35. The decision of the Council of State was forwarded to the Adana Prosecutor’s office on 7 August 1996. On 8 August 1996 the Adana Prosecutor forwarded the decision to the Adana Criminal Court of First Instance and asked that court to take the necessary action.
36. On 11 August 1996 a preliminary hearing was held before the Ninth Chamber of the Adana Criminal Court of First Instance (hereinafter “the trial court”). The court decided to summons the defendants for the next hearing on 14 November 1996 and further decided to obtain the defendants’ identity cards and documents showing their criminal records.
37. On 12 August 1996 the Adana Prosecutor sent a letter to the Ministry of Justice’s International Law and Foreign Relations Directorate (hereinafter “the Directorate”) and informed the Directorate of the decisions referred to above. The Prosecutor added that the criminal proceedings were pending before the trial court under case-file no. 1996/818 and that a hearing was scheduled for 14 November 1996. In this letter the Prosecutor referred to a letter sent by the Directorate to his office on 7 June 1996 and a reply sent by his office on 13 June 1996.
38. On 21 August 1996 the trial court asked the Adana Prosecutor to obtain the defendants’ identity cards before the hearing on 14 November 1996.
39. On 27 August 1996 the Directorate sent a letter to the Ministry of Foreign Affairs and referred to the application lodged by the applicant with the Commission. The Directorate informed the Ministry of the decisions referred to above and added that the criminal proceedings were pending before the trial court under case-file no. 1996/818. The Directorate also referred to a letter sent by the Ministry on 31 May 1996 and their reply of 26 June 1996.
40. On 5 September 1996 the anti-terrorist branch forwarded to the trial court the identity document of one of the defendants, Yaşar Soyyiğit.
41. On 14 November 1996 the hearing resumed before the trial court. Only two of the defendants, namely Yaşar Soyyiğit and Hacı Kara, were present in the court room. According to postal receipts, the remaining two defendants had also been summonsed.
42. Both Mr Soyyiğit and Mr Kara told the trial court that they had gone to the café on the day in question and checked the identity card of the applicant. When they had established that he was not wanted by the authorities for any offence, they had returned the identity card to the applicant. They had not beaten him up. The defendants confirmed the accuracy of the statements they had made during the preliminary investigation.
43. The trial court, noting that all defendants except Yaşar Soyyiğit had since been posted elsewhere, decided to send letters rogatory to the courts in whose jurisdiction the two absent defendants were living and asked those courts to take statements from them. The trial court also decided to send letters to the Registry Office for Births, Marriages and Deaths to ask for the birth registry records of the defendants. The trial court, noting that the applicant had “inadvertently not been summonsed”, decided to summons him for the next hearing on 29 January 1997.
44. On 9 December 1996 the Karakoçan Criminal Court of First Instance, acting on the letter rogatory from the trial court, took a statement from Mustafa Duman, one of the two defendants who had failed to attend the hearing before the trial court on 14 November 1996. Mr Duman told the court that neither he nor any of his colleagues had ill-treated the applicant. According to Mr Duman, the applicant had been a PKK member and it was for this reason that he had made the allegations of ill-treatment against the police.
45. On 25 December 1996 the Akçakale Criminal Court of First Instance, also acting on the letter rogatory from the trial court, took a statement from Kadri Dursun, the fourth defendant. Mr Dursun told the court that he did not remember the incident which, in any event, was just an allegation. He did not even know the applicant.
46. During the hearing that was held before the trial court on 29 January 1997, the applicant confirmed the accuracy of the contents of his statement taken at the Police Headquarters previously. He further informed the trial court that he wanted to press charges against the defendants. The applicant’s brother Suphi Dizman also confirmed the accuracy of the contents of his statement taken at the Police Headquarters previously and added that the four police officers had beaten up his brother and broken his jaw as a result.
47. The trial court adjourned the hearing until 27 March 1997 on account of the failure of the Akcakale court to forward Kadri Dursun’s statement in time.
48. The hearings on 27 March, 4 June and 15 September 1997 had to be postponed on account of the failure of the authorities to submit to the trial court the identity card of Kadri Dursun and the criminal records of Mustafa Duman.
49. At the hearing on 17 November 1997 the prosecutor was given additional time until 29 December 1997 to submit his observations.
50. A final hearing took place on 29 December 1997. The defendants did not attend this hearing. The Prosecutor argued that, other than the applicant’s statement, there was no evidence to prove the allegation of ill-treatment. Furthermore, the applicant had obtained the medical report two days after the alleged event. The Prosecutor recommended to the trial court that the defendants be acquitted.
51. The trial court, noting that the defendants had “vehemently denied the allegations” against them and taking into account the “fact that the medical report was issued two days after the alleged events”, concluded on 29 December 1997 that there was insufficient evidence to prove that the applicant’s injury had been caused by the defendants, and acquitted them.
52. According to postal receipts submitted by the Government, the decision of the trial court was communicated to the defendants in March 1998.
53. The relevant domestic law and practice are set out in the judgment of İlhan v. Turkey ([GC], no. 22277/93, §§ 35-46, ECHR 2000-VII).
VIOLATED_ARTICLES: 13
3
NON_VIOLATED_ARTICLES: 2
